Dear Mr. Burkett:
This office is in receipt of your request for an Opinion from the Attorney General regarding the Louisiana State Uniform Construction Code Council's authority to amend the uniform construction code by promulgating a rule adopting the administrative chapter of the International Residential Code.
I. CAN THE LOUISIANA STATE UNIFORM CONSTRUCTION CODECOUNCIL AMEND THE UNIFORM CONSTRUCTION CODE BY PROMULGATING A RULE ADOPTINGTHE INTERNATIONAL RESIDENTIAL CODE'S "ADMINISTRATIVE"CHAPTER?
You have asked whether the Louisiana State Uniform Construction Code Council (the "Council") can amend the state's uniform construction code by promulgating a rule adopting the International Residential Code's "Administrative" chapter. In its current form, the statute which codifies the state uniform construction code pertinently provides the Council shall adopt and amend only the latest edition of the International Residential Code as the state's uniform construction code exclusive of the following Parts: (i) I-Administrative; (ii) V-Mechanical; (iii) VII-Plumbing; and (iv) VIII-Electrical."1 In order to accomplish the desired amendment, LA. REV. STAT. §40:1730.28(3) would have to be redacted to read, "International Residential Code, not including Parts V-Mechanical, VII-Plumbing and VIII-Electrical".
We are of the opinion the Council can amend the state's uniform construction code to include the International Residential Code's "Administrative" chapter so long as: (i) the Council does so in accordance with Administrative Procedure Act; (ii) the Senate and House committees on commerce are given notice of the Council's intent to make such an amendment; and (iii) those committees have supervision over any such modification under the Administrative Procedure Act. *Page 2
A. Pertinent Statutory Authority.
LA. REV. STAT. § 40:1730.21 (A) pertinently provides Louisiana's public policy is to maintain reasonable standards of construction in buildings and other structures consistent with its citizens' public health, safety, and welfare.2 To that end, Louisiana is statutorily-empowered with the ability to promulgate a state uniform construction code to govern the construction, reconstruction, alteration, and repair of buildings and other structures and the installation of mechanical devices and equipment therein.3
LA. REV. STAT. § 40:1730.22(A) then creates the Council and identifies it as the governmental body which oversees the state's uniform construction code.4 LA. REV. STAT. § 40:1730.22(C) pertinently delineates the Council's primary function is to "review and adopt the state uniform construction code. . . and accept all requests for amendments of the code, except the Louisiana State Plumbing Code [Part XIV (Plumbing) of the State Sanitary Code]".5 The Council is then cast with the responsibility of determining if any amendments to the uniform construction code are justified. If the Council determines an amendment is justified, it may enact such an amendment after a finding on the record determines the modification provides a reasonable degree of public health, safety, and welfare. In order to facilitate LA. REV. STAT. § 40:1730.22(C)'s provisions, the Council is required to adopt rules in accordance with the Administrative Procedure Act (found at LA. REV. STAT. § 45:490, et seq.).
LA. REV. STAT. § 40:1730.26 governs the adoption and promulgation of the building codes referenced in LA. REV. STAT. § 40:1730.28:
    The council shall review, adopt, modify, and promulgate the building codes referenced in R.S.  40:1730.28 of this Part, provided that:
    (1) The council shall promulgate rules and regulations to modify portions of the state uniform construction code referenced in R.S.  40:1730.28 of this Part under the provisions of the Administrative Procedure Act, R.S. 49:450,  et seq. The Senate and House committees on commerce shall receive notice of intent to modify portions of the state uniform construction code and shall have oversight of any such modifications under the provisions of the Administrative Procedure Act. *Page 3
    (2) The state uniform construction code shall be updated every three years.6
So before the Council can adopt, modify, and promulgate the building codes referenced in LA. REV. STAT. § 40:1730.28, it must promulgate rules and regulations (to modify the referenced codes) in accordance with Administrative Procedure Act, LA. REV. STAT. § 49:450, et seq. And the Senate and House committees on commerce must be given notice of the Council's intent to modify portions of the state's uniform construction code and those committees shall have oversight concerning any such modifications under the Administrative Procedure Act.
If we may be of further assistance, please do not hesitate to contact the undersigned.
  Yours very truly,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  By:_________________________
  DAVID A. YOUNG
  Assistant Attorney General
  CCF, JR:DAY:jv
1 See LA. REV. STAT. § 40:1730.28(3).
2 LA. REV. STAT. § 40:1730.21(A).
3 LA. REV. STAT. § 40:1730.21(B).
4 LA. REV. STAT. § 40:1730.22(A).
5 LA. REV. STAT. § 40:1730.22(C).
6 LA. REV. STAT. § 40:1730.26.